Citation Nr: 0515585	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-02 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for shortness of breath, hypercalcemia, and a neck 
mass, claimed as due to surgical treatment on November 4, 
1999, by the Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1945 and from February 1948 to February 1964.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision from the 
VA Regional Office (RO) in Phoenix, Arizona, that denied the 
above claim. 


FINDING OF FACT

The veteran does not suffer from additional disability as a 
result of VA performing a subtotal parathyroidectomy, right 
thyroid lobectomy, parathyroidectomy, and autotransplantation 
of the right superior thyroid into left sternocleidomastoid 
muscle on November 4, 1999.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C. § 1151 
for shortness of breath, hypercalcemia, and a neck mass 
resulting from surgical treatment on November 4, 1999, have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2004) (effective September 2, 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in October 2003.  He was told of 
what was required to substantiate his section 1151 claim and 
of his and VA's respective duties, and was asked to submit 
evidence and/or information to the RO.  

The requisite notice letter was provided to the veteran after 
the initial adjudication of the claim by the RO.  However, 
any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence (i.e., the March 
2004 VA examination report) received following the notice 
letter was subsequently considered by the RO.  In response to 
the RO's October 2003 development letter, the veteran himself 
provided no additional evidence.  He has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains all identified medical records 
pertinent to the section 1151 claim, as well as the report 
from a VA examination conducted in March 2004.  In November 
2002, the veteran signed a statement that he had provided all 
information available to him.  As noted above, in response to 
the RO's October 2003 development letter the veteran provided 
no additional information or evidence.   

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Analysis

The veteran filed his claim in November 2002.  Effective for 
claims filed on or after October 1, 1997, section 422(a) of 
Public Law 104-204, 110 Stat. 2874, 2926 (1996), amended 38 
U.S.C. 1151 to authorize an award of compensation or DIC for 
a veteran's "qualifying additional disability" or 
"qualifying death."  Under 38 U.S.C. 1151, as amended, an 
additional disability or death qualifies for compensation or 
DIC if it (1) was not the result of the veteran's willful 
misconduct; (2) was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility; and (3) was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the care, treatment, or examination, or by an 
event not reasonably foreseeable.  

Effective September 2, 2004, the final rules implementing the 
amendments to 38 U.S.C. § 1151 were published.  69 Federal 
Register 46433 (codified at 38 C.F.R. § 3.361).  Therefore, 
he was not advised the of the regulatory changes at the time 
of the last supplemental statement of the case dated in March 
2004.  Given that the effect of the changes is to make VA 
regulations consistent with the changes previously made to 38 
U.S.C. § 1151, of which the veteran has been clearly advised, 
he is not prejudiced in the disposition of his claim herein.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The regulation reads, in part, as follows:

(b) Determining whether a veteran has an additional 
disability.  To determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or CWT (compensated work therapy) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.

(c) Establishing the cause of additional disability or death.  
Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims based on 
additional disability or death due to training and 
rehabilitation services or CWT program must meet the 
causation requirements of paragraph (d)(3) of this section.

(1) Actual causation required.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.

(2) Continuance or natural progress of a disease or injury.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.

(3) Veteran's failure to follow medical instructions.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

(d) Establishing the proximate cause of additional disability 
or death.  The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.

(1) Care, treatment, or examination.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or

(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.

(2) Events not reasonably foreseeable.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

VA diagnosed and conservatively treated the veteran in 1992 
for a multinodular goiter.  The following year, he began 
experiencing high calcium levels.  By 1995, 
hyperparathyroidism was diagnosed, for which the veteran was 
referred to surgical treatment in 1999.   

The veteran claims that he is entitled to compensation under 
section 1151 due to VA treatment of his hyperparathyroidism 
conducted on November 4, 1999.  On that date, he underwent a 
subtotal parathyroidectomy, right thyroid lobectomy, 
parathyroidectomy, and autotransplantation of the right 
superior thyroid into left sternocleidomastoid muscle.

The November 4, 1999, hospital discharge summary notes that 
during the surgery the right inferior parathyroid gland was 
not located, but that the left inferior and superior as well 
as the half of the right superior thyroid glands were excised 
and confirmed by frozen section.  According to the discharge 
summary, the veteran tolerated the procedure well and was in 
stable condition when he was transferred to the recovery 
unit.  Post-operatively, he had no complaints of shortness of 
breath or evidence of neck hematoma on examination.  On the 
second post-operative day, the veteran had no complaints and 
was discharged at that time.

The veteran, however, contends that the VA treatment "was a 
failure."  Specifically, he contends that the surgical 
intervention left him with shortness of breath, ongoing 
hypercalcemia, and a large throat lump.  See Notice of 
Disagreement, received in July 2003; VA Form 9, received in 
January 2004.  Despite this contention, the competent medical 
evidence shows the veteran does not suffer from additional 
disability as a result of the VA surgery conducted on 
November 4, 1999.  

Regarding hypercalcemia, the treatment records show and the 
veteran acknowledges that he underwent surgical intervention 
in large part to reduce his high calcium level.  Since 1993, 
the veteran has been noted to carry calcium levels ranging 
from 10.3 to 10.7.  His post-operative calcium level was 
10.4.  Although the surgery failed to reduce the veteran's 
hypercalcemia, this does not equate to "additional 
disability."  The calcium readings also establish that there 
is no objective medical evidence establishing an increase in 
the severity of his hypercalcemia that could be construed as 
additional disability.

Regarding the neck mass, the operative report documents an 
"extremely large" multinodular goiter of the bilateral 
thyroid glands, measuring over six centimeters in vertical 
dimension and each segmental goiter was approximately three 
centimeters in diameter.  The nature of the surgical 
intervention on November 4, 1999, was to excise much of this 
mass.  On VA examination in March 2004, a midline lower neck 
mass was observed to be developing; however, the mere failure 
of the surgery from preventing recurrence does not amount to 
additional disability.    In any event, the current size of 
the mass does not establish additional disability, as it was 
measured at four centimeters in diameter. 

Regarding the shortness of breath, the discharge summary 
clearly reports the veteran had no complaints of shortness of 
breath postoperatively, and he was discharged on the second 
postoperative day with no complaints.  The veteran is service 
connected for bronchiectasis, status post lobectomies, rated 
as 30 percent disabling, and he acknowledges that he had a 
certain level of dyspnea prior to the VA surgery at issue but 
that the level of dyspnea increased within a few days after 
hospital discharge.  The objective medical evidence disputes 
this contention.  The veteran underwent pulmonary function 
tests in April 2002.  The findings were not significantly 
reduced from 1992 results and were consistent with his prior 
lobectomies, according to the March 2004 VA examiner.  The VA 
examiner added that there was no evidence of post-surgical 
cardiac or pulmonary complications.   

In summary, the medical evidence shows that the November 4, 
1999, VA treatment was not entirely successful in curbing 
several of the veteran's parathyroid symptoms, but such 
failure, by itself, does not amount to additional disability.  
In this case, the medical evidence shows the veteran's 
dyspnea and hypercalcemia after the surgery were no worse 
than they were immediately before the surgery, and reduction 
of the throat mass improved the veteran's condition for 
several years; the new mass on the neck is no worse than the 
multiple masses he had before the surgery at issue.

Neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing an 
opinion.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Here, the 
competent medical evidence, including the findings of the 
March 2004 VA examiner, establishes the veteran did not 
suffer additional disability as a result of the November 4, 
1999, VA treatment.

The only competent opinion addressing the medical issues 
involved in this case is that of the March 2004 VA examiner.  
The Board attaches significant probative value to this 
opinion, as the VA examiner's uncontroverted opinion is 
thorough and was made after review of the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).

The veteran contends that it is significant in this case that 
a nuclear medicine X-ray of his throat was not performed 
prior to the surgery on November 4, 1999.  Questions 
surrounding the degree of care, however, need not be 
addressed where, as here, the threshold requirement of 
additional disability has not been established.  In any 
event, the March 2004 VA examiner addressed this concern, 
opining that there is no value to preoperative imaging to 
localize adenoma prior to bilateral neck exploration, which 
was the procedure the veteran underwent.     

The March 2004 VA examiner also addressed the veteran's 
concerns in terms of causation, another requirement under 
section 1151 that is not reached in this case.  Even if this 
question were addressed, it would not support the claim.  The 
VA examiner's statements indicate a lack of actual causation.  
The VA examiner stated "there is no basis for relating 
[dyspnea] to the surgery or outcome.  Hyperparathyroidism 
does not cause shortness of breath.  And the current mass 
(which in any case was not caused by the surgery) is not 
causing any impingement on the trachea."  The examiner added 
that more likely than not the shortness of breath is related 
to cardiopulmonary conditions.  The VA examiner also 
described the veteran's thyroid disability as persistent and 
hyperfunctioning, tending to suggest the current symptoms are 
simply the continuance of the disease process, and this is 
consistent with the treatment records.                

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.   


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for shortness of breath, hypercalcemia, and a neck 
mass, claimed as due to surgical treatment on November 4, 
1999, by the Department of Veterans Affairs, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


